DETAILED ACTION

This office action is in response to the remarks and amendments filed 8/12/21.  Claims 1, 3-4, 7, and 9-20 are pending.  Claims 1, 3-4, 7, and 9-20 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-4, 7, and 9-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of Patent 10,894,180.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application, in at least claim 1 describes an apparatus including the structures of “two oscillating elements,” a “seating portion,” and a “supporting portion…of a substantially convex shape.”  The instant application recites substantially similar limitations, including “two oscillating elements,” a “seating portion,” and a “supporting portion…of a substantially convex shape.”
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.
Examiner notes that during the prosecution of the parent application, a restriction requirement was required.  While MPEP §804.1 in general prohibits a double patenting rejection in a child application that resulted from a restriction requirement, this prohibition does not apply in this circumstance because there were no withdrawn claims in the parent application that became claims in the instant application.  Moreover, the claims in both the patented case as well as in the instant application are substantially different than the original set of claims that was subject to a restriction requirement.
Applicant has filed a terminal disclaimer (dated 8/15/2021) however the terminal disclaimer has been disapproved.  To remedy this, a request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the Applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new Applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the Applicant.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The claim recites “the first and second external articular surfaces,” however there is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of articular surfaces either in this claim or in claim 1 from which the claim depends.  Applicant’s claim recites “a first external cradle surface and a second external cradle surface.”  It is unclear if Applicant intended the “articular surfaces” to refer back to the previously recited “cradle surface.”  Appropriate correction is required.
 

35 USC § 112(f) – Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

ELEMENT IN CLAIM FOR A COMBINATION.--An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 9-10, 14-17, and 19 include the “means for” language that has been interpreted under 35 U.S.C. 112(f) because it uses a non-structural term “means” coupled with functional language “connection,” “adjustment,” “padding,” “limitation,” “locking,” or “bearing” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  This is not a rejection; this is simply a statement of how the claims have been interpreted.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Discussion of allowable subject matter

Subject to the above rejections, claims 1, 3-4, 7, 9-20 are allowable over the prior art.  Applicant persuasively argues on pages 8-9 of remarks dated 8/12/21 that the claimed invention is differentiated from the prior art at least by inclusion of claim language directed toward the apparatus being able to oscillate about a longitudinal axis.  While the prior art of Heatwole teaches a central beam structure that is adjustable in length, Heatwole does not teach a structure that allows for the claimed oscillation about a longitudinal axis.  Furthermore, there is no motivation to modify the prior art to yield the claimed invention.



Response to Applicant's remarks and amendments

Regarding double patenting objections, Applicant has filed a terminal disclaimer, however the terminal disclaimer has not been approved and therefore the double patenting rejections have not been withdrawn.  See Terminal Disclaimer review decision dated 8/15/2021.
Regarding prior rejections under 35 USC §112, Applicant has amended the claim language and the rejections have been withdrawn.
Regarding prior claim objections, Applicant has amended the claims and the objections have been withdrawn.
Regarding prior rejections under 35 USC §103, Applicant’s amendments have overcome the prior art and the rejections have been withdrawn.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673